Citation Nr: 1760921	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  08-33 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include bursitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for sinusitis with sinus headaches.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for a gastrointestinal disability, to include duodenal ulcer.

6.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

7.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

8.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

9.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

10.  Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded the claims in March 2012 for additional development.  As the requested development was completed, the Board finds that there has been substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also notes that at the time of the prior Board remand, the issues of entitlement to service connection for kidney stones and renal disease, as well as entitlement to a total disability rating based on individual unemployability (TDIU) were pending.  Thereafter, in a November 2014 rating decision, the RO granted entitlement to service connection for nephrolithiasis (claimed as kidney stones and renal disease) and entitlement to TDIU.  As the Veteran has not expressed disagreement with the assigned dates of the TDIU, the foregoing represents a complete grant of the claims on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  As such, no further consideration is warranted.

As to the increased rating claim, a November 2014 rating decision increased the 50 percent rating for the PTSD to 70 percent, effective November 14, 2008, the date of claim for an increased rating.  As this evaluation does not represent the highest possible benefit, the issue remains in appellate status, as recharacterized above.  AB v Brown, 6 Vet. App. 35 (1993).  The Board acknowledges that the RO appears to have considered the issue to be a complete grant of benefits, the issue was not included in the Supplemental Statement of the Case (SSOC), and the issue was not recertified to the Board, but given that the criteria for a 100 percent rating were considered and rejected in the November 2014 rating decision the Board concludes that the RO considered the propriety of an increased rating, that the Veteran would not be prejudiced by the Board's adjudication of the issue, and that the Board has jurisdiction to adjudicate the claim.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A left shoulder disability was not incurred in service, arthritis of the left shoulder was not manifest to a compensable degree within one year of separation from service, and the left shoulder disability is not otherwise related to service.

2.  The Veteran does not have a current chronic bronchitis disability now or at any time on appeal.

3.  The Veteran does not have a current chronic sinusitis and/or sinus headache disability now or at any time on appeal.

4.  Emphysema was not incurred in service and is not otherwise attributable to service.

5.  A gastrointestinal disability was not incurred in service, a duodenal ulcer was not manifest to a compensable degree within one year of separation from service, the gastrointestinal disability is not otherwise related to service, and the gastrointestinal disability was not caused or aggravated by a service-connected disability. 

6.  The Veteran does not have a current right upper extremity peripheral neuropathy disability now or at any time on appeal and early onset peripheral neuropathy of the right upper extremity was not manifest to a compensable degree within one year of separation.

7.  The Veteran does not have a current left upper extremity peripheral neuropathy disability now or at any time on appeal and early onset peripheral neuropathy of the left upper extremity was not manifest to a compensable degree within one year of separation.

8.  The Veteran does not have a current right lower extremity peripheral neuropathy disability now or at any time on appeal and early onset peripheral neuropathy of the right lower extremity was not manifest to a compensable degree within one year of separation.

9.  The Veteran does not have a current left lower extremity peripheral neuropathy disability now or at any time on appeal and early onset peripheral neuropathy of the left lower extremity was not manifest to a compensable degree within one year of separation.

10.  The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: intrusive thoughts, nightmares, reexperiencing, anxiety, flashbacks, avoidance behavior, a sense of foreshortened future, being emotionally distant, irritability, episodes of physical violence towards his ex-wife, concentration problems, short- and long-term memory problems, hypervigilance, exaggerated startle response, feelings of hopelessness, sleep problems, depression, fatigue, suicidal ideation without intent or plan, social isolation, suspiciousness, panic attacks occurring weekly or less often, disturbances of motivation and mood, feelings of guilt, and loss of interest, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by service and arthritis of the left shoulder may not be presumed to have been incurred therein.  
38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  A chronic bronchitis disability was not incurred in or aggravated by service.  
38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  A chronic sinus and/or sinus headache disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  A chronic emphysema disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.  A chronic gastrointestinal disability was not incurred in or aggravated by service, a duodenal ulcer may not be presumed to have been incurred therein, and a gastrointestinal disability was not caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

6.  Right upper extremity peripheral neuropathy was not incurred in or aggravated by service and early onset peripheral neuropathy of the right upper extremity may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

7.  Left upper extremity peripheral neuropathy was not incurred in or aggravated by service and early onset peripheral neuropathy of the left upper extremity may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

8.  Right lower extremity peripheral neuropathy was not incurred in or aggravated by service and early onset peripheral neuropathy of the right lower extremity may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

9.  Left lower extremity peripheral neuropathy was not incurred in or aggravated by service and early onset peripheral neuropathy of the left lower extremity may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

10.  The criteria for a rating greater than 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and duodenal ulcer are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even though there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) (2017) are met.  See 38 C.F.R. § 3.309(e) (2017).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

Prior to September 6, 2013, the diseases for which service connection could be presumed to be due to an association with herbicide agents included acute and subacute peripheral neuropathy.  However, the term acute and subacute peripheral neuropathy meant transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  The Veteran's claims were filed prior to September 6, 2013, but he has not been diagnosed with acute or subacute peripheral neuropathy. 

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  78 Fed. Reg. 54736 (Sept. 6, 2013).  VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Id.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

The above notwithstanding, to establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Left Shoulder

The Veteran alleges that he injured his left shoulder scrambling to get under cover during a rocket and mortar attack while serving in Vietnam.  He was diving into a bunker and struck his shoulder.  After the attack, a medic examined the Veteran, gave him some pills, and told him to return to duty.  Over the next few weeks, the shoulder injury improved, except when required to engage in heavy lifting - at which time the pain would return.  The Veteran has described pain in the shoulder since service.

The Board notes that the Veteran has alleged that the claimed left shoulder disability was the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (2012) are potentially applicable.  Under 38 U.S.C. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Records indicate that the Veteran served as a field wireman in Vietnam from August 1967 to August 1968.  His awards included the National Defense Service Medal, Vietnam Campaign Medal, and Vietnam Service Medal.  His records do not specifically document combat service, but in adjudicating the Veteran's original claim for entitlement to service connection for PTSD it was determined that involvement in combat during convoy duty was consistent with the Veteran's service.  The Veteran does not allege that his left shoulder disability occurred during such service.  In any case, as will be discussed in greater detail below even presuming that the Veteran suffered an acute injury to the left shoulder during a mortar and/or rocket attack there is no evidence of a continuity of symptomatology and the medical evidence of record attributes the current left shoulder arthritis to the normal aging process.  

An August 1968 Report of Medical Examination prior to separation included normal examination of all systems.  In a contemporaneous Report of Medical History, the Veteran denied a history of painful or trick shoulder or elbow.  

In December 2005, the Veteran was treated at a VA emergency room for left shoulder pain for the previous 2 months.  There was no reported trauma and the Veteran was able to move his arm without any difficulty.  The assessment was bursitis / degenerative joint disease.  

The Veteran was afforded a VA examination in October 2014.  The examiner noted review of the electronic claims file.  The examiner diagnosed degenerative arthritis of the left shoulder from 2005.  The Veteran reported the onset of left shoulder problems in 1967 due to a combat-related injury (specifically that during a rocket and mortar attack he dove into a bunker striking his shoulder and experiencing excruciating pain).  Since then he reported continuous left shoulder pain.  The examiner noted that there was no documentation of the injury in the service treatment records.  In December 2005, the Veteran reported receiving VA emergency room treatment where he was assessed with bursitis or degenerative joint disease.  The examiner noted the absence of medical records documenting ongoing shoulder problems from service.  When asked why he had not sought treatment for or otherwise mentioned the left shoulder problems for so many years, the Veteran stated that he just dealt with the pain.  The Veteran denied any right shoulder problems.  The examiner noted that 2005 x-rays showed degenerative joint disease of the left shoulder, which the examiner stated could be assumed to be age-related.  X-rays at the time of the VA examination showed bilateral degenerative changes to the acromioclavicular joint.  There was narrowing of the cortical clavicular joint spaces, with the left being greater than the right.  Following examination and x-rays, the examiner concluded that it was less likely than not that the left shoulder disability was incurred in or caused by the claimed in-service injury.  The rationale was that there were no medical records in the years following discharge from service documenting any problems with the left shoulder.  He was hospitalized for psychiatric reasons, but did not report a past history of shoulder pain or other problems.  The Veteran claimed to just have dealt with the shoulder pain.  He denied any problems with the right shoulder.  The examiner believed that the left shoulder degenerative joint disease was age-related, based on x-ray findings of right shoulder arthritis.  If the Veteran had injured his left shoulder in service it would be expected that there would be more pathology on the left than the right.

Thus, the Veteran has a current left shoulder disability.  The pertinent inquiry, then, is whether such disability was caused by or is otherwise related to any incident of service.  Based on a complete review of the evidence, the Board concludes that it was not.

In reaching that conclusion, the Board finds the opinions as to the etiology of the left shoulder disability expressed in the October 2014 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, examination, and x-rays.  The examiner concluded that it was not at least as likely as not that the left shoulder disability was incurred in or caused by the claimed in-service injury.  The examiner stated that based on the x-rays the left shoulder arthritis was most likely the result of the normal aging process, based on a comparison of the right and left shoulder x-rays.  Consequently, the Board finds this examination report to be the most probative evidence of record as to whether the Veteran's left shoulder disability is related to service.

In addition, the Board has considered the Veteran's representations of ongoing left shoulder problems following an injury during a mortar and rocket attack while serving in Vietnam.  The Board finds these statements to be not credible.  Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to continuity of left shoulder pain from that in-service incident are inconsistent with the objective medical record. 

Here, the Veteran explicitly denied a history of painful or trick shoulder in his Report of Medical History prior to separation from service.  Thus, to the extent that some acute injury of the left shoulder in combat is presumed to have occurred during his service in Vietnam, any symptoms appear to have resolved which is supported by the Veteran's denial of shoulder problems and the normal contemporaneous shoulder examination.  Moreover, when the Veteran initially sought treatment for the left shoulder in December 2005, he described a 2-month history of left shoulder pain.  Had the Veteran been experiencing ongoing left shoulder pain and other symptoms following his claimed in-service injury, the Board finds it reasonable to conclude that he would have reported such problems prior to separation from service (when he did report a history of other issues), during his initial December 2005 treatment for left shoulder problems, and/or in the period prior to filing his claim for VA compensation benefits.  All of the foregoing certainly speaks against any finding of a continuity of symptomatology from service.  The Board finds that initial reports for treatment purposes are highly probative and credible as the Board expects a patient to be seeking accurate and appropriate care.  As such, the Board finds the Veteran's current representations of a continuity of left shoulder problems from service outweighed by the more contemporaneous medical and lay evidence of record.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran had ongoing left shoulder problems following a claimed injury during a mortar and rocket attack in Vietnam.  Rather, the Veteran explicitly denied a history of trick or painful left shoulder prior to separation from service and multiple decades after service, in 2005, when seeking treatment for left shoulder problems attributed the onset of pain to 2 months prior to the treatment visit, rather than any in-service injury.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that any current statements regarding ongoing left shoulder problems from his claimed injury in service are not credible evidence.

In conclusion, there is no reliable medical or lay evidence linking the Veteran's current left shoulder disability to service.  To the extent that the Veteran claims in-service incurrence of the left shoulder disability, the Board finds the lay evidence to be of lessened credibility.  The medical evidence of record has attributed the Veteran's left shoulder arthritis to the natural aging process and not to any claimed in-service disability.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Bronchitis, Sinusitis and Sinus Headaches, and Right and Left Upper and Lower Extremity Neuropathy

The Veteran alleges that bronchitis and sinusitis with headaches began shortly after his arrival in Vietnam with a sore throat and cough.  The symptoms, along with associated headaches, continued thereafter through the Veteran's tour of duty and to the present.  The Veteran also contends that he has right and left upper and lower extremity peripheral neuropathy due to Agent Orange exposure in service.  Following his return from Vietnam, he claims to have developed a chronic tingling and itching in the lower extremities and later in the upper extremities.

In November 1966, the Veteran was treated for a cold.  The Veteran was seen for a cough and cold in April 1967.  An August 1968 Report of Medical Examination prior to separation included normal examinations of all systems.  In a contemporaneous Report of Medical History, the Veteran denied a history of frequent or severe headaches; ear, nose or throat trouble; sinusitis; chronic or frequent colds; hay fever; asthma; or chronic cough.  The Veteran did report a history of neuritis and lameness.

In December 2001, the Veteran was treated for viral syndrome.  In October 2007, the Veteran was seen for sinus congestion, nasal discharge, sore throat, and headaches since the previous day.  The assessment was acute sinusitis.  In March 2008, the Veteran sought treatment for a sore throat, runny nose, and dry cough experienced for the past 5 days.  A chest x-ray showed hyper-inflated lungs and the Veteran was treated for a viral upper respiratory infection.  

The Veteran was afforded VA examinations for the above disabilities in October 2014.  The peripheral nerves examination reported noted review of the claims file.  The Veteran reported peripheral neuropathy due to Agent Orange exposure.  About a year or two after his return from Vietnam, the Veteran developed a chronic tingling and itching in his lower extremities that eventually went into the upper extremities as well.  Examination of all the nerves of the right and left upper and lower extremities were normal.  The examiner concluded that the Veteran did not have a diagnosis of peripheral neuropathy at the time of examination or at any other time based on review of the claims file.

The Veteran also underwent a VA respiratory examination in October 2014.  The examiner noted review of the claims file.  The Veteran reported a viral upper respiratory tract infection while in service in Vietnam.  The condition resolved without antibiotic treatment, but the Veteran reported that his lung capacity was never the same afterwards.  Following examination, the examiner diagnosed emphysema, but found that the Veteran did not have chronic bronchitis, sinusitis, or sinus headache disabilities.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for bronchitis, sinusitis and sinus headaches, and/or right or left upper or lower extremity peripheral neuropathy.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his claims and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has current chronic bronchitis, sinusitis and sinus headache, or peripheral neuropathy disabilities at the time of examination or otherwise during the appellate time period.

As discussed, the October 2014 VA examiner considered the Veteran's lay contentions and the other evidence of record and based on the foregoing and complete examinations, concluded that the Veteran did not have any of the above-listed disabilities at the time of examination or otherwise based in the evidence of record.  Treatment records do not otherwise document diagnoses, symptoms, or complaints related to the claimed disabilities suggesting a chronic disability at any point during or near the appellate timeframe.  Moreover, and as will be discussed below, the Veteran has made inconsistent reports as to the timing of onset of his claimed bronchitis, sinusitis, and headache symptoms.  

The Board has considered the Veteran's assertions that bronchitis and sinusitis with headaches began in service and have continued to the present, as well tingling and numbness in the extremities shortly after his return from Vietnam and continuing to the present.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing cough, nasal congestion, headache, numbness, tingling, and other physically observable symptoms.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the Board notes that the Veteran explicitly denied a history of frequent or severe headaches; ear, nose or throat trouble; sinusitis; chronic or frequent colds; hay fever; asthma; or chronic cough prior to his separation from service.  Such denials call into question the credibility of his current claims of ongoing symptoms that began shortly after his arrival in Vietnam and have continued to the present.  In any case, none of the reported symptoms in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted above, the October 2014 VA examiner specifically concluded that diagnoses of chronic bronchitis, sinusitis with sinus headache, and peripheral neuropathy disabilities were not warranted at the time of examination or otherwise.    

On the other hand, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing the above disabilities and linking such disabilities to service, the Board concludes that in this case his statements regarding such diagnoses and links to service are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the VA examiner and other medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

As the preponderance of the competent evidence is against finding current chronic bronchitis, sinusitis with sinus headache, or peripheral neuropathy disabilities, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection must be denied.  See 38 U.S.C. § 5107(b) (2012); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001)

Emphysema

The Veteran claims that he first experienced shortness of breath and difficulty breathing in Vietnam when he was "running for my life during an unexpected night attack."  The breathing difficulties had continued over the years and had developed into emphysema.

In November 1966, the Veteran was treated for a cold.  The Veteran was seen for a cough and cold in April 1967.  An August 1968 Report of Medical Examination prior to separation included normal examination of all systems.  In a contemporaneous Report of Medical History, the Veteran denied a history of asthma; shortness of breath; pain or pressure in the chest; or chronic cough.

In March 2008, a chest x-ray showed hyper-inflated lungs and the Veteran was treated for an upper respiratory infection.  

The Veteran was afforded a VA respiratory examination in October 2014.  The examiner noted review of the claims file.  There was a diagnosis of emphysema.  The Veteran reported a viral upper respiratory tract infection while in service in Vietnam.  The condition resolved without antibiotic treatment, but the Veteran reported that his lung capacity was never the same afterwards.  The Veteran reported a 30-year history of smoking, but quit 4 years previously after chronic obstructive pulmonary disease (COPD) / emphysema findings of hyperinflation on diagnostic testing.  Current symptoms included shortness of breath on exertion and dry coughing spells.  The Veteran used an inhaler.  A chest x-ray showed hyperinflation of the lungs and a non-suspicious lung nodule.  As to whether the Veteran had a respiratory disability related to his service, the examiner indicated that the Veteran had lung findings significant for COPD / emphysema that were usually caused by smoking and not prior viral respiratory syndrome.  The Veteran gave a history of smoking 2 packs per day for 15 years and, as such, the findings on the chest x-ray are related to the smoking.  The examiner also pointed out that although the chest x-ray showed COPD that pulmonary function testing from 2013 was essentially normal.

Thus, the Veteran has a current emphysema / COPD disability.  The pertinent inquiry, then, is whether such disability was caused by or is otherwise related to any incident of service.  Based on a complete review of the evidence, the Board concludes that it was not.

In reaching that conclusion, the Board finds the opinions as to the etiology of the disability expressed in the October 2014 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, examination, and x-rays.  The examiner concluded that it was not at least as likely as not that the emphysema was incurred in or caused by service.  The examiner stated that the most likely cause of the lung problems was the Veteran's 15-year history of smoking 2 packs of cigarettes per day.  Consequently, the Board finds this examination report to be the most probative evidence of record as to whether the Veteran's emphysema is related to service.

In addition, the Board has considered the Veteran's representations of ongoing respiratory problems following getting a cold shortly after beginning his service in Vietnam.  The Board finds these statements to be not credible.  Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to continuity of respiratory problems from his service in Vietnam are inconsistent with the objective medical record. 

Here, the Veteran explicitly denied a history of asthma; shortness of breath; pain or pressure in the chest; or chronic cough.  Thus, to the extent that the Veteran had a cold with shortness of breath when running in Vietnam, he explicitly denied a history of such symptoms on separation from service.  Moreover, a contemporaneous lung examination was normal.  Had the Veteran been experiencing ongoing respiratory symptoms during his active service, the Board finds it reasonable to conclude that he would have reported such problems prior to separation from service (when he did report a history of other issues).  As such, the Board finds the Veteran's current representations of a continuity of respiratory problems from service outweighed by the more contemporaneous medical and lay evidence of record.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran had ongoing respiratory problems during his service in Vietnam.  Rather, the Veteran explicitly denied such symptoms prior to separation from service.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that any current statements regarding ongoing respiratory problems from service are not credible evidence.

In conclusion, there is no reliable medical or lay evidence linking the Veteran's current emphysema or COPD to service.  To the extent that the Veteran claims in-service incurrence of such disability, the Board finds the lay evidence to be of lessened credibility.  The medical evidence of record has attributed the Veteran's emphysema and COPD to his history of smoking and not to his active service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Gastrointestinal Disability

The Veteran contends that he first experienced severe stomach pain due to the stress of combat in Vietnam and that in 1980 he was treated for a stomach ulcer at a private hospital in 1980.  The Veteran indicated that records from that facility were unavailable.  

An August 1968 Report of Medical Examination prior to separation included normal examination of all systems.  In a contemporaneous Report of Medical History, the Veteran denied a history of stomach, liver or intestinal trouble or frequent indigestion.  

In February 2008, the Veteran sought treatment for abdominal bloating, passing gas, and passing mucus in his stool.  He denied a history of abdominal pain or vomiting.  The assessment was constipation.  In April 2008, the Veteran sought emergency treatment at a VA medical facility for abdomen pain, which ultimately was diagnosed as a kidney stone (the Veteran is separately service-connected for a renal disability).  He denied shortness of breath or dizziness.  In May 2008, the Veteran was treated for gastrointestinal symptoms.  A contemporaneous endoscopy showed a hiatal hernia.  

The Veteran was afforded a VA examination in October 2014.  The examiner noted review of the claims file.  There was a diagnosis of duodenal ulcer from 2008 or prior.  The examiner noted that the Veteran had a history of questionable duodenal ulcers and gastritis symptoms.  The Veteran stated that his symptoms started in service, although such problems were not documented.  The symptoms reportedly persisted and the Veteran correlated the problems with stress.  Testing in 2008 showed a hiatal hernia and old scarring in the pyloris.  As to whether the Veteran's hiatal hernia and stomach ailments were caused by stress that was triggered by service, the examiner concluded that the problems were not caused by stress but by an anatomical abnormality.  He did have findings suggestive of previous scarring in the pyloris that could indicate prior gastritis, but there were no current findings of gastritis.  As such, it was difficult to correlate the current symptoms with service.  As such, it was less likely than not that the hiatal hernia and other stomach problems were related to service or stress related to PTSD.

Thus, the Veteran has a current gastrointestinal disability.  The pertinent inquiry, then, is whether such disability was caused by or is otherwise related to any incident of service.  Based on a complete review of the evidence, the Board concludes that it was not.

In reaching that conclusion, the Board has considered the Veteran's representations of ongoing gastrointestinal problems from service in Vietnam.  The Board finds these statements to be not credible.  Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to continuity of gastrointestinal problems from his service in Vietnam are inconsistent with the objective medical record. 

Here, the Veteran explicitly denied a history of stomach trouble or frequent indigestion.  Had the Veteran been experiencing ongoing stomach pain and other symptoms throughout his service in Vietnam, the Board finds it reasonable to conclude that he would have reported such problems prior to separation from service (when he did report a history of other issues), during his initial February 2008 treatment for gastrointestinal problems, and/or in the period prior to filing his claim for VA compensation benefits.  All of the foregoing certainly speaks against any finding of a continuity of symptomatology from service.  The Board finds that initial reports for treatment purposes are highly probative and credible as the Board expects a patient to be seeking accurate and appropriate care.  As such, the Board finds the Veteran's current representations of a continuity of gastrointestinal problems from service outweighed by the more contemporaneous medical and lay evidence of record.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran had ongoing gastrointestinal problems from his service in Vietnam.  Rather, the Veteran explicitly denied a history of stomach trouble or frequent indigestion prior to separation from service and multiple decades after service, in 2008, when seeking treatment for gastrointestinal problems when he specifically denied a history of abdominal pain.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that any current statements regarding ongoing gastrointestinal problems from his service in Vietnam are not credible evidence.

The Board also has considered whether the Veteran's gastrointestinal problems were caused or aggravated by his service-connected PTSD.  In that regard, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The October 2014 VA examination report considered whether the Veteran's gastrointestinal disability was caused or aggravated by stress due to his service-connected PTSD.  The examiner concluded that the hiatal hernia and stomach ailments were not caused by stress, but by an anatomical abnormality.  In context, the Board concludes that the above opinion contemplates both causation and aggravation, as the examiner considered all the Veteran's current symptoms and attributed all stomach problems in their entirety to an anatomical abnormality.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Given that the examiner's conclusions are fully explained and consistent with the evidence of record, the Board finds the October 2014 VA examination report to be the most probative evidence of record with respect to the etiology of the Veteran's gastrointestinal disabilities.  To the extent that the Veteran attributes his gastrointestinal problems to his service-connected PTSD, given the absence of demonstrated medical training, knowledge, or experience, the Board finds his contentions substantially outweighed by the October 2014 VA examiner's opinion.

In conclusion, there is no reliable medical or lay evidence linking the Veteran's current gastrointestinal problems to service or his service-connected PTSD.  To the extent that the Veteran claims in-service incurrence of such disability, the Board finds the lay evidence to be of lessened credibility.  The medical evidence of record has not attributed the Veteran's stomach problems to service or a service-connected disability, but to an anatomical abnormality.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

As discussed above, the Veteran is in receipt of a 70 percent disability rating for his PTSD.  The Veteran claims the rating does not accurately depict the severity of his condition. 

The General Rating Formula for Mental Disorders provides, in relevant part:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name, a 100 percent rating.

38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id at 117-18.   

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5.

A February 2006 letter from a private psychologist noted ongoing psychiatric treatment from August 2000 for depression and anxiety that caused significant difficulty for the Veteran in finding and maintaining stable employment or having satisfying intimate relationships.  The psychologist documented a GAF score of 63. 

The Veteran was afforded a VA examination in July 2007.  The examiner noted review of the claims file.   The Veteran stated that he was divorced and had two sons.  His relationship with his sons was mostly good.  Currently, he was living with his girlfriend of 8 years.  Anger was a big problem in their relationship, which was very volatile.  The Veteran worked in a sports club as a mechanic.  He enjoyed working there.  The Veteran had one close friend.  Mental health symptoms included intrusive thoughts, nightmares, reexperiencing, anxiety, flashbacks, avoidance behavior, a sense of foreshortened future, being emotionally distant, irritability, episodes of physical violence towards his ex-wife, concentration problems, short-term memory problems, hypervigilance, exaggerated startle response, sleep problems, depression, fatigue, suicidal ideation without intent or plan, and loss of interest.  On examination, the Veteran was fully oriented, with normal speech.  A GAF score of 50 was assigned.  The examiner noted that the mental health problems resulted in deficiencies in work, family relationships, judgment, thinking, and mood.  The Veteran had very few friends and was socially isolated.  He had few hobbies and had experienced rocky romantic relationships.

An August 2007 employment evaluation noted no problem with hygiene or grooming.  The Veteran was noted to be a hard worker, a "good, reliable coworker and a great team member," and was "Overall a nice person to work with."  He needed to pay more attention to being on time for work, learn new skills and trades, improve the quality of his work, and communicating details to his manager and coworkers.  A contemporaneous memorandum documented a 30 day performance plan wherein the Veteran needed to improve his job performance with respect to his ability to maintain and fix the pool, boilers, and HVAC system.  Another memorandum indicated that the Veteran needed to improve communication with coworkers, managers, and customers.

Ongoing VA mental health treatment records document symptoms that included depressed mood, anxiety, intrusive thoughts, short- and long-term memory problems, poor concentration, decreased energy, irritability, isolation, feelings of guilt, sleep problems, hypervigilance, flashbacks, passive suicidal ideation (without intent or desire to die), feelings of hopelessness, and exaggerated startle response.  In December 2007, the Veteran discussed an impending breakup with his girlfriend and that at work he had been placed on a 2 month probation and needed to interact better with his peers for a better evaluation.  In multiple treatment records the Veteran had an assigned GAF score of 45.  

In a November 2008 statement, the Veteran contended that he met the criteria for a 100 percent rating for his PTSD.  Specifically, he reported that he was highly paranoid, had daily panic attacks, had delusions about being back in Vietnam, inappropriate behavior with his girlfriend and others, suicidal and homicidal ideation, anger, problems with motivation, disorientation, and forgetting his own name.  

The Veteran was afforded a VA examination in October 2014.  The examiner noted review of the claims file and a diagnosis of PTSD.  The symptoms were best summarized as resulting in occupational and social impairment with reduced reliability and productivity.  The Veteran continued in a romantic relationship, but was unhappy due to frequent arguments.  The Veteran lived alone and was close to his adult sons, but no other family.  He had one friend from his youth who he talked with occasionally.  The Veteran socialized with others on occasion.  The Veteran last worked from 2005 to 2012 as a handyman and stopped working due to vertigo and decreased energy.  Symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, suicidal ideation, and impaired impulse control (such as unprovoked irritability with periods of violence).  On examination, the Veteran was fully oriented, but had difficulty concentrating and fell asleep at one point during the interview.  The examiner noted that the concentration problems could prevent the Veteran from following directions at work and his problems with lack of energy would cause similar problems.  The examiner believed that the Veteran's PTSD rendered him unable to gain / maintain substantially gainful employment.  

Based on a consideration of all the evidence of record, the Board concludes that the objective medical evidence and the Veteran's lay statements regarding his symptomatology do not show disability that more nearly approximates that which warrants the assignment of a 100 percent disability rating.  See 38 C.F.R. § 4.7. 

In reaching that conclusion, the Board notes that the Veteran's symptoms include intrusive thoughts, nightmares, reexperiencing, anxiety, flashbacks, avoidance behavior, a sense of foreshortened future, being emotionally distant, irritability, episodes of physical violence towards his ex-wife, concentration problems, short- and long-term memory problems, hypervigilance, exaggerated startle response, feelings of hopelessness, sleep problems, depression, fatigue, suicidal ideation without intent or plan, social isolation, suspiciousness, panic attacks occurring weekly or less often, disturbances of motivation and mood, feelings of guilt, and loss of interest.  

That said, the record does not demonstrate that the Veteran has both total social and occupational impairment.  Although the Veteran clearly has a serious disability, the evidence does not show that there is total occupational and social impairment.  He does not have symptoms such as gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others (while he reported suicidal thoughts on some occasions he has consistently denied plans or intent and there is no evidence of physical violence since the Veteran divorced in the 1990s); intermittent inability to perform activities of daily living due to mental health problems; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As noted, while the Veteran has expressed suicidal thoughts, he has denied any actual intent to harm himself.  As such, his symptoms more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  As to the Veteran's reported concentration and memory problems, he has reported that he forgets his name at times, but testing has indicated that his memory problems are in the mild to moderate range, which is consistent with a 70 percent rating and not with a 100 percent rating.  

As to occupational and social functioning, the medical evidence demonstrates total occupational impairment due to the PTSD, which is the basis for the TDIU rating discussed in the introduction of this decision.  That said, the evidence does not demonstrate total social impairment.  The Veteran has reported a generally good relationship with his sons and the Veteran also had a long-standing girlfriend during the appellate time period.  Although there is evidence that the relationship with the girlfriend was often contentious, the Veteran clearly is able to maintain a social relationship - as evidenced by his relationship with his sons and one reported friend.  He also would go out socially on occasion.  The Veteran clearly has significant social functioning problems due to the PTSD, but these problems are contemplated and reflected in the assigned 70 percent rating. 

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  In determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating. 

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 70 percent is not warranted for any period on appeal. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to service connection for a left shoulder disability, to include bursitis, is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for sinusitis with sinus headaches is denied.

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for a gastrointestinal disability, to include duodenal ulcer, is denied.

Entitlement to service connection for peripheral neuropathy, right upper extremity, is denied.

Entitlement to service connection for peripheral neuropathy, left upper extremity, is denied.

Entitlement to service connection for peripheral neuropathy, right lower extremity, is denied.

Entitlement to service connection for peripheral neuropathy, left lower extremity, is denied.

Entitlement to an increased rating greater than 70 percent for PTSD is denied.




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


